J-S92023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

HAROLD ALLEN JONES, III

                            Appellant                    No. 695 WDA 2016


              Appeal from the Judgment of Sentence April 11, 2016
                 In the Court of Common Pleas of Fayette County
               Criminal Division at No(s): CP-26-CR-0001582-2014


BEFORE: SHOGAN, J., MOULTON, J., and STRASSBURGER, J.*

MEMORANDUM BY MOULTON, J.:                          FILED NOVEMBER 07, 2017

       Harold Allen Jones, III appeals from the April 11, 2016 judgment of

sentence entered in the Fayette County Court of Common Pleas. We affirm.

       On January 9, 2014, a criminal complaint was filed against Jones. On

February 23, 2016, Jones filed a motion to dismiss pursuant to Pennsylvania

Rule of Criminal Procedure 600.           On April 6, 2016, following a March 31,

2016 hearing, the trial court denied the motion. Also on April 6, 2016, Jones

entered a nolo contendere plea at docket number CP-26-CR-0001582-20141

____________________________________________


       *
           Retired Senior Judge assigned to the Superior Court.
       1
         At the plea hearing, Jones also pled nolo contendere to simple
assault, 18 Pa.C.S. § 2701(a)(1), and harassment, 18 Pa.C.S. § 2709(a)(1),
at docket number CP-26-0000976-2015. In this appeal, Jones does not
challenge the judgment of sentence entered at that docket.
J-S92023-16



to possession of a controlled substance with intent to deliver (“PWID”),

possession of a controlled substance, and possession of drug paraphernalia.2

On April 11, 2016, the trial court sentenced Jones to 12 to 24 months’

imprisonment for the PWID conviction, with no further penalty for the

convictions for possession of a controlled substance and possession of drug

paraphernalia.

       On May 11, 2016, Jones filed a timely pro se notice of appeal. This

Court remanded for the trial court to conduct a Grazier3 hearing to

determine whether Jones wished to proceed pro se. Following this hearing,

the trial court appointed counsel, counsel filed a statement of matters

complained of on appeal pursuant to Pennsylvania Rule of Appellate

Procedure 1925(b), the trial court issued a Rule 1925(a) opinion, and

counsel filed an appellate brief.

       On appeal, Jones raises the following issue: “Did the court err when it

failed to dismiss the criminal charges in this case when the Commonwealth

violated [Jones’] righ[t] to a speedy trial pursuant to Pa. Rule of Criminal

Procedure 600?” Jones’ Br. at 10.

       “A plea of nolo contendere should be treated the same as a guilty plea

in terms of its effect upon a particular case.” Commonwealth v. Thomas,
____________________________________________


       2
           35 P.S. § 780-113(a)(30), (16), and (32), respectively.
       3
           Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).




                                           -2-
J-S92023-16



506 A.2d 420, 422 (Pa.Super. 1986). “A plea of guilty constitutes a waiver

of all nonjurisdictional defects and defenses.        When a defendant pleads

guilty, he waives the right to challenge anything but the legality of his

sentence and the validity of his plea.” Commonwealth v. Jones, 929 A.2d

205, 212 (Pa. 2007) (quoting Commonwealth v. Montgomery, 401 A.2d

318, 319 (Pa. 1979)). Therefore, a defendant who pleads nolo contendere

may not raise a Rule 6004 challenge unless he can show the Rule 600
____________________________________________


       4
           Rule 600(A) provides:

            (A) Commencement of Trial; Time for Trial

            (1) For the purpose of this rule, trial shall be deemed to
            commence on the date the trial judge calls the case to
            trial, or the defendant tenders a plea of guilty or nolo
            contendere.

            (2) Trial shall commence within the following time periods.

               (a) Trial in a court case in which a written complaint
               is filed against the defendant shall commence within
               365 days from the date on which the complaint is
               filed.

Pa.R.Crim.P. 600(A). Further, this Court has stated:

            Rule [600] serves two equally important functions: (1) the
            protection of the accused’s speedy trial rights, and (2) the
            protection of society. In determining whether an accused’s
            right to a speedy trial has been violated, consideration
            must be given to society’s right to effective prosecution of
            criminal cases, both to restrain those guilty of crime and to
            deter those contemplating it. However, the administrative
            mandate of Rule [600] was not designed to insulate the
            criminally accused from good faith prosecution delayed
            through no fault of the Commonwealth.
(Footnote Continued Next Page)


                                           -3-
J-S92023-16



violation affected the voluntariness of the plea itself.   Commonwealth v.

Gibson, 561 A.2d 1240, 1242 (Pa.Super. 1989).

      In the written plea colloquy signed by Jones, he acknowledged that he

had a right to a speedy trial and that the Commonwealth must bring the

case to trial within 365 days of filing the charge against him.   Guilty Plea

Petition, 4/6/16.        He further acknowledged that, by entering a nolo

contendere plea, he was waiving his right to a speedy trial. Id.; see N.T.,

4/6/16, at 5-6. At the plea hearing, Jones stated “yes” when asked whether

he reviewed the form and “no” when asked whether he had any questions

about the form. N.T., 4/6/16, at 5-6. Jones contends the trial court erred in

denying the Rule 600 motion and that his speedy trial rights were violated;

he does not contend that the denial of the Rule 600 motion affected the

voluntariness of his plea. We conclude that Jones has waived his challenge

to the trial court’s denial of his Rule 600 motion.5

      Judgment of sentence affirmed.
                       _______________________
(Footnote Continued)

Commonwealth v. Aaron, 804 A.2d 39, 42 (Pa.Super. 2002) (en banc)
(internal citations omitted).
      5
        Further, even if Jones had not waived his Rule 600 claim, we would
conclude it lacks merit. Our standard of review for Rule 600 claims is an
abuse of discretion. Commonwealth v. Thompson, 93 A.3d 478, 486
(Pa.Super. 2014).     Jones maintains his Rule 600 rights were violated
because the Commonwealth did not exercise due diligence in retrieving him
from federal custody. For the reasons outlined in the well-reasoned opinion
of the Honorable Gerald R. Solomon, we would conclude that the trial court
did not abuse its discretion in denying the Rule 600 motion. See Opinion,
6/1/17, at 4-7.



                                            -4-
J-S92023-16



Judge Shogan joins the memorandum.

Judge Strassburger concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2017




                                    -5-